Opinion by
Tilson, J.
The record showed that the merchandise invoiced as “50 Doz. 8-Bu Formosa White Tateyori Paper Hoods” is similar in all material respects to that the subject of Caradine Hat Co. v. United States (9 Cust. Ct. 69, C. D. 664). Upon the established facts said merchandise was held dutiable at 25 percent under paragraph 1504 (b) (5), as claimed. It was found that there was no support in the record that certain other items were not bleached and therefore dutiable at 25 percent under paragraph 1504 (b) (1). Since the evidence was not sufficient to overcome the presumptively correct action of the collector in classifying said items as being bleached, the protest was overruled as to said claim.